Citation Nr: 1526625	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal of the claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.
   

FINDINGS OF FACT

1.  The Veteran has not had hearing loss of the right ear during the appeal period.

2.  The Veteran has not had a back disability during the appeal period.

3.  The Veteran has not had a right foot disability during the appeal period.

4.  The Veteran has not had a left foot disability during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

4.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in December 2012 satisfied the duty to notify provisions.  Although "hearing loss" was not expressly listed on the letter, the claim was later inferred by the RO from the Veteran's application and the evidence in the record.  The claim was in fact partially granted in the August 2013 rating decision as service connection for left ear hearing loss was awarded.  The Board finds the notice as to how to substantiate a service connection claim was sufficient to meet the duty to notify for the hearing loss claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's existing service treatment records have been obtained.  Post-service VA treatment records dated from October 1996 to December 2002 have also been obtained.  The Veteran has not notified VA of any pertinent private or VA treatment records outstanding.  In the Veteran's February 2012 application for benefits based on disabilities listed, he did not report any treatment.  There is no indication that there are any outstanding Social Security Administration records.

The Veteran was provided a VA medical examination for his claimed hearing loss and tinnitus in July 2013.  The examination is sufficient evidence for deciding the claim for service connection for hearing loss of the right ear, as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Significantly, it shows whether the Veteran has hearing impairment in the right ear for VA purposes.

Although a VA medical examination or opinion was not provided in connection with the back and bilateral foot service connection claims, the Board finds that one is not necessary to make a decision on these claims.  As explained below, the evidence does not establish that the Veteran suffered an event, injury or disease in service, or establish a present disability of the back or either foot (or even recurrent symptoms); or indicate that any such claimed disability may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met. 

II. Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 155.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.   Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Evidence

Service treatment records are limited and consist of the report of the July 1985 enlistment medical examination.  That report shows that on examination, evaluation was normal for all systems and parts, including ears, ear drums, feet, spine and other musculoskeletal system and neurological system.   There are no defects or diagnoses listed.  Audiology testing recorded the following test findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
20
25
25
LEFT
15
5
20
25
35

The Veteran's DD Form 214 shows that his primary specialty was Tactical Telecommunications Center Operator, for six years and two months, which corresponds essentially to his entire period of active service.

Post-service medical records on file contain VA treatment records dated from October 1996 to December 2002.  The VA treatment records consistently show that the computerized problem list listed only "asthma without status Asthma."  There are no problems, complaints, diagnoses or impressions, or treatment shown in these VA treatment records between October 1996 and December 2002 regarding or in any way referable to the ears or hearing, the back, or either foot.

The report of a July 2013 VA examination for hearing loss and tinnitus records the following history provided by the Veteran.  The Veteran reported that his hearing had worsened over time since he was younger.  He reported that during service in the Army from 1986 to 1992, he was a telecommunications center operator.  He reported that he was exposed to noise from weapons, artillery shells with tactical units, but no combat, and that he did not use hearing protection.  He used weapons in training, including M16 and M60 on the left side without hearing protection.

During the July 2013 VA examination, the Veteran reported that his occupational noise exposure after service included a two-year job as installation plant-supervisor with noise from machinery and a twenty-year job as chemical operator with noise from machinery with hearing protection required (used).  He reported that he was also exposed to noise from using lawn mowers and leaf blowers.  The audiology testing recorded the following findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
20
25
30
96
LEFT
15
10
20
25
45
100

The examiner opined that if present, the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in service; noting the Veteran's military occupational specialty in service as a rationale.  

IV. Analysis

The evidence shows that the Veteran has hearing loss of the left ear as defined by VA; but not so in the right ear.  See 38 C.F.R. § 3.385.  On that basis, the RO appropriately granted service connection for hearing loss of the left ear.

The right ear hearing acuity does not meet the criteria under 38 C.F.R. § 3.385; that is, the evidence does not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC test are less than 94 percent.  

Therefore, the evidence does not show impaired hearing for the right ear meeting criteria to be considered a disability as defined by 38 C.F.R. § 3.385.  Thus, the evidence does not show the existence of current hearing loss of the right ear.  

There is no diagnosis for any back, left foot, or right foot condition shown in records on file, or any evidence of any symptoms referable to these parts.  In sum, at no time during the pendency of this claim (or even shortly prior to the filing of the claim) has there been a diagnosis of hearing loss of the right ear, a back disorder, a left foot disorder, or a right foot disorder.  The record does not contain any service treatment record evidence of any such diagnosed disorder, or any evidence diagnosing any such disorder since service.  In the absence of proof of such present disabilities of hearing loss of the right ear, a back disorder, a left foot disorder, or a right foot disorder, there can be no valid claim for service connection for any of these claimed disabilities.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran is competent to attest as to symptoms he has observed, he has not even reported any symptoms observed regarding the back or feet; and thus clearly, there are no reported symptoms to support a later diagnosis by any medical professional.  Consequently, as noted previously, a remand for a VA examination in connection with these three claims is not necessary under McLendon.

As there is no current disability established by the evidence for hearing loss of the right ear, back disorder, left foot disorder, or right foot disorder, it is unnecessary to consider whether any of the claims meet criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In any case, along these lines, the Veteran has not even identified an injury, disease or event that occurred during service to which any of the claimed disabilities could possibly be related.  Notably, although VA assists claimants in the development of claims, and the evidentiary standard to substantiate a claim is one of equipoise, "...a claimant has the responsibility to present and support a claim for benefits..."  38 U.S.C.A. § 5107(a).  The Veteran has not met the burden for these claims.

The preponderance of the evidence is against the claims of service connection for hearing loss of the right ear, back disorder, left foot disorder, and right foot disorder; there is no doubt to be resolved; and service connection is not warranted for these four claims. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hearing loss of the right ear is denied.

Service connection for a back disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.


REMAND

During a July 2013 VA examination for hearing loss and tinnitus, the examiner recorded that the Veteran was examined, that his claims file was reviewed, and that the examination was for hearing loss and/or tinnitus, performed by the examining audiologist.  The Veteran's history of exposure to noise in service and afterwards is discussed in the decision above.  The examiner essentially determined that the Veteran's duties in service were consistent with noise exposure; which at least for hearing loss purposes, was at least as likely as not a cause of any hearing loss disability present.  The examiner did not address this in relation to etiology for any tinnitus present.

The examiner recorded a medical history indicating that the Veteran did not report recurrent tinnitus.  Otherwise, the examination report shows that the examiner did not determine whether or tinnitus was present or whether or not a diagnosis of tinnitus was appropriate; and did not address whether the etiology for any tinnitus present is at least as likely as not related to service, to include noise exposure in service.  Therefore the July 2013 VA examination report is not clear as to the examiner's assessment regarding elements of service connection criteria for which medical evidence would be helpful or required.  

For his part, the Veteran has not yet provided more than the bare claim of service connection for tinnitus.  However, he did list "tinnitus" in his application for benefits and he is competent to attest to experiencing ringing in the ears.  The Veteran has not provided a statement as to his perception of the condition including any timing of initial injury or inception-whether during or after service-or as to any continuity of symptoms since service, or other such lay evidence information from him or others that, if competent and credible on the matter, could be probative of the issues of diagnosis, etiology, and service connection. 

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature, onset, and likely etiology of any tinnitus.

The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  

The examiner is to elicit from the Veteran a report of the history of relevant injury or disease, including as to the confirmed noise exposure in service, and exposure since service; and a history of any continuity of tinnitus since service.  The examiner should record the Veteran's responsive history in the examination report, and comment on any report of tinnitus by the Veteran. 

All indicated examination and diagnostic testing should be conducted, to include audiology/hearing testing if deemed necessary.  After review of the evidence on file, and examining the Veteran, the examiner should identify any tinnitus present in light of the Veteran's competent report of pertinent symptoms, if any.  

The examiner must provide a medical opinion as to whether it is at least as likely as not that any tinnitus present had its onset during, or is otherwise related to, the Veteran's service, including any noise exposure.

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

2.  Finally readjudicate the appeal as to the tinnitus service connection claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case that takes into account all evidence submitted since the last statement of the case, and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


